       Case 2:20-cv-10731-DMG-MRW Document 21 Filed 04/12/21 Page 1 of 5 Page ID #:69
Name and address:




                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
 Anne Wightman, et. al.                                                      CASE NUMBER
                                                                                                       2:20-cv-10731
                                                         Plaintiff(s),
                 v.
 BEANFIELDS PBC, a Delaware corporation,                                       APPLICATION OF NON-RESIDENT ATTORNEY
                                                                                     TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                         PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION

 Keeton, Steffan T.
Applicant's Name (Last Name, First Name & Middle Initial)                                           check here if federal government attorney

 The Keeton Firm LLC
Firm/Agency Name

 100 S Commons                                                           888-412-5291                           n/a
                                                                         Telephone Number                       Fax Number
 Ste. 102
Street Address

 Pittsburgh, PA, 15212                                                                        stkeeton@keetonfirm.com
City, State, Zip Code                                                                                E-mail Address

I have been retained to represent the following parties:

 Anne Wightman                                                           ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                             Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission              Active Member in Good Standing? (if not, please explain)
 Commonwealth of Pennsylvania                              Oct. 22, 2012              Yes
 State of Georgia                                          Nov. 9, 2011               Inactive in Good Standing (no longer live in GA)
 USDC, Western District of Pennsylvania                     Oct. 2019                 Yes

G-64 (09/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                                Page 1 of 3
Case 2:20-cv-10731-DMG-MRW Document 21 Filed 04/12/21 Page 2 of 5 Page ID #:70




             April 9, 2021
       Case 2:20-cv-10731-DMG-MRW Document 21 Filed 04/12/21 Page 3 of 5 Page ID #:71

SECTION III - DESIGNATION OF LOCAL COUNSEL

 Boxer, Joshua D.
Designee's Name (Last Name, First Name & Middle Initial)

 MATERN LAW GROUP, PC
Firm/Agency Name

 1230 Rosecrans Avenue, Suite 200                                  (310) 531-1900                          (310) 531-1901
                                                                  Telephone Number                         Fax Number
Street Address                                                     jboxer@maternlawgroup.com
                                                                  Email Address
 Manhattan Beach, California, 90266
City, State, Zip Code                                              SBN 226712
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
Central District of California for the practice of law, in which I am physically present on a regular basis to conduct business.
               Dated                                               Joshua D. Boxer
                                                                  Designee's Name (please type or print)


                                                                  Designee's Signature

SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)


 USDC, Southern District of Illinois (Dec. 2019)           YES
USDC, Eastern District of Pennsylvania (Mar. 2021)         YES




G-64 (09/20)             APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                        Page 3 of 3
Case 2:20-cv-10731-DMG-MRW Document 21 Filed 04/12/21 Page 4 of 5 Page ID #:72
Case 2:20-cv-10731-DMG-MRW Document 21 Filed 04/12/21 Page 5 of 5 Page ID #:73




 Mr. Steffan Thomas Keeton
 502 Tony Tank Lane
 Salisbury, MD 21801




 CURRENT STATUS:                          Inactive Member-Good Standing
 DATE OF ADMISSION:                       11/09/2011
 BAR NUMBER:                              588379
 TODAY'S DATE:                            04/08/2021

 The prerequisites for practicing law in the State of Georgia are as follows:

      § Certified by the Office of Bar Admissions, either by Exam, or on Motion (Reciprocity).
      § Sworn in to the Superior Court in Georgia, highest court required to practice law in Georgia.
      § Enrolled with the State Bar of Georgia, arm of the Supreme Court of Georgia.




 This member is currently in “good standing” as termed and defined by State Bar Rule 1-204. The member is
 current in license fees and is not suspended or disbarred as of the date of this letter.



                                                STATE BAR OF GEORGIA


                                             Official Representative of the State Bar of Georgia
